DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 01/12/2022, claim 1 is amended. Applicant argued that the combined references do not disclosed a charge current cutoff circuit configured to block a current flowing through the main circuit in a direction of charging the battery modules, when a control signal from the battery management unit is stopped due to a supply of power to the battery management unit being terminated and the battery management unit being halted. This is found persuasive, and the previous rejections to claim 1 has been withdrawn. Applicant further amends the Title, and the previous objection to the specification has been withdrawn.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a battery management unit configured to receive information about the voltage of the battery cells and the temperature of the assembled battery from the respective cell monitoring unit; a supply circuit configured to convert DC power from the main circuit into predetermined DC power and supply the converted power to the battery management unit…  charge current cutoff circuit configured to block a current flowing through the main circuit in a direction of charging the battery modules, when a control signal from the battery management unit is stopped due to a supply of power to the battery management unit being terminated and the battery management unit being halted …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-4.
Therefore claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859